t c memo united_states tax_court bradley c reifler and nancy reifler petitioners v commissioner of internal revenue respondent docket no filed date kevin m flynn for petitioners carina j campobasso and erika b cormier for respondent memorandum findings_of_fact and opinion laro judge petitioners petitioned the court to redetermine deficiencies respondent determined in their federal_income_tax for years through as well as accuracy-related_penalties under sec_6662 and additions to tax under sec_6651 and as follows additions to tax accuracy-related_penalties deficiency sec_6651 sec_6651 sec_6662 sec_6662 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number --- --- --- --- dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure --- big_number big_number --- --- --- --- dollar_figure dollar_figure dollar_figure dollar_figure year the parties filed two stipulations of settled issues which resolved all the issues raised in the notice_of_deficiency except for the applicability of the additions to tax under sec_6651 failure to timely file for the and unless otherwise indicated section references are to the internal_revenue_code code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure and dollar amounts are rounded to the nearest dollar tax years at trial petitioners conceded the applicability of the addition - - to tax for the tax_year we decide the following issues whether a purported joint federal_income_tax return for the tax_year that included the signature of mr reifler but not of mrs reifler was a valid tax_return we hold it was not whether petitioners are liable for the addition_to_tax under sec_6651 for the delay in filing their federal_income_tax return for the tax_year we hold they are petitioners raised two additional issues in the petition the expiration of the period of limitations on assessment for the through tax years and petitioner nancy reifler’s claim for relief from joint_and_several_liability under sec_6015 and f the issue of the expiration of the period of limitations on assessment for the tax_year was resolved in respondent’s favor by this court’s opinion in reifler v commissioner tcmemo_2013_258 petitioners decided not to pursue and did not put on any evidence regarding the expiration of the period of limitations on assessment for the through tax years mrs reifler decided not to pursue and did not put on any evidence regarding the claim for relief from joint_and_several_liability that she raised in the petition accordingly these issues are deemed conceded we note that the issue of the validity of petitioners’ federal_income_tax return has been discussed in reifler v commissioner tcmemo_2013_258 but the issue has not been resolved by this court the court in reifler discussed the validity of a tax_return under the doctrines of substantial compliance and tacit consent for the period of limitations purposes but did not rule on their applicability to the case at hand instead the court resolved the period of limitations issue under the equitable_estoppel doctrine id findings_of_fact some of the facts have been stipulated the stipulations of fact and the facts drawn from stipulated exhibits are incorporated herein and we find those facts accordingly petitioners resided in new york when the petition was timely filed absent a stipulation to the contrary an appeal of this case would lie in the court_of_appeals for the second circuit i preparation and filing of petitioners’ federal_income_tax return petitioners bradley c reifler and nancy reifler have been married since throughout the marriage petitioners developed certain procedures for handling family financial business and tax matters mr reifler had significant business experience after graduating from college he started a commodity trading firm reifler trading group and later a sell-side broker dealer pali capital offering differentiated packaging of investment strategies for the hedge fund community mrs reifler was also involved in several businesses including sky blue farm inc and studio u llc petitioners retained a certified_public_accountant david meyrowitz and his firm at the time levine levine meyrowitz to prepare their federal and state_income_tax returns mr meyrowitz assisted petitioners in their tax_return preparation for many years both before and after mr meyrowitz on petitioners’ behalf requested and obtained from respondent extensions of time to file their joint federal_income_tax return original return or original return until date consistent with petitioners’ practice since their marriage the original return shows petitioners’ selection of married_filing_jointly as their filing_status and includes income from activities in which both participated mrs reifler testified that she relied on mr reifler to handle the family financial and tax matters including preparation and filing of tax returns mrs reifler also testified that she intended to file a joint_return for petitioners followed their usual procedures for preparing and signing the original return mr meyrowitz signed and dated the original return and sent it to petitioners on or about date mr reifler signed the original return took it home and placed it in a bin where he usually placed documents that required his spouse’s signature the next morning mr reifler took the original return back to his office and mailed it to respondent’s andover massachusetts service_center andover service_center the reason mrs reifler did not sign the original return is not known there was no date next to mr reifler’s signature mr reifler testified he does not recall checking for his wife’s signature before mailing the original return sometime after the andover service_center received the original return respondent returned it to petitioners the internal_revenue_manual irm requires the examining agent to perform certain actions before sending a return back to a taxpayer see irm pt date the examining agent must attach certain forms explaining to the taxpayer why the return is being sent back what needs to be done with respect to the tax_return and when is the deadline to comply and resubmit the return id petitioners claim they received a date-stamped original return with some red ink marks on it but did not receive any attached correspondence the date on the stamp was date neither mr reifler nor mr meyrowitz could recall discussing any correspondence related to the original return mr reifler explained that he was not alarmed to have received back the original tax_return with some red ink marks on it because he requested copies of his tax returns from time to time for various business reasons specifically mr reifler claimed that near the end of he needed a copy of his tax_return to submit to the european american bank euram because he was joining the euram’s board_of directors as of date at trial mr reifler testified that he relied heavily on mr meyrowitz’ tax expertise petitioners usually consulted with mr meyrowitz when it came to correspondence with tax authorities petitioners did not subsequently send the original return back to the andover service_center ii the second return on date respondent issued a taxpayer delinquency_notice to petitioners informing them that he had not received their federal_income_tax return on date after petitioners discussed the delinquency_notice with mr meyrowitz they signed a second form_1040 u s individual_income_tax_return and supporting schedules stated date as the date of signing and sent it to the andover service_center second return petitioners maintain that this was merely a copy of the original return but they did not include any correspondence with the second return explaining their position to respondent as a result respondent treated the second return as petitioners’ original federal_income_tax return for with a filing_date of date iii petitioners’ subsequent treatment of the original return on date respondent commenced an audit of petitioners’ returns for the years through petitioners consented several times to extensions of the period of limitations with respect to the tax_year on date mr meyrowitz sent a letter to respondent notifying him that petitioners considered the original return as the return triggering the running of the period of limitations for the tax_year this was the first time the issue of the original return’s submission date and validity came up respondent issued the notice_of_deficiency to petitioners on date before the expiration of the last extension petitioners had possession and control of the original return at all times before trial at trial petitioners introduced the original return and signature pages into evidence as exhibits 16-p and 17-p mr reifler admitted in an affidavit dated date that he had made certain alterations to the original return the alterations included covering red ink marks on the original return in opaquing liquid making a copy of page and asking mrs reifler to sign the copy of page mr reifler separately kept the original of page and attached a copy signed by mrs reifler to the rest of the return that had been sent back to petitioners by the andover service_center mr reifler likely made the the court held in reifler v commissioner tcmemo_2013_258 in favor of respondent on the period of limitations issue the opinion discussed the validity of the original return but resolved the matter on equitable_estoppel grounds alterations shortly after the andover service_center sent the original return back to him i burden_of_proof opinion in general the taxpayer bears the burden_of_proof except as otherwise provided by statute or determined by the court rule a the commissioner has the burden of production with respect to the liability of an individual for an addition_to_tax under sec_6651 see sec_7491 see also rule a the commissioner bears the burden_of_proof as to his allegation in the answer concerning the increase in the sec_6651 addition_to_tax the burden of showing reasonable_cause under sec_6651 remains on the taxpayer see 116_tc_438 ii validity of the original return that lacked mrs reifler’s signature a signature requirement overview this case is about taxpayers who filed a purported joint federal_income_tax return lacking the signature of one of them the alleged reason for making the alterations is that mr reifler needed a return that included my wife’s signature for some purpose having nothing to do with the irs it may have been to secure a line of credit or for purposes of business financing or for some other business reason sec_6011 grants the commissioner authority to develop forms and regulations for filing tax returns and requires taxpayers to comply with those forms and regulations see sec_6011 sec_1_6011-1 income_tax regs further sec_6061 provides that any return or other document required to be made under any provision of the internal revenue laws or regulations must be signed regulations require signatures of both spouses on a joint tax_return sec_1_6012-1 income_tax regs form_1040 for the tax_year provides space for signatures of both spouses and states in part if a joint_return both must sign instructions for the form_1040 include the same requirement and there are two exceptions to this general_rule first a spouse may sign a return on behalf of the other spouse if he or she acts as an agent of a spouse and complies with the requirements of sec a income_tax regs whenever a return is made by an agent it must be accompanied by a power_of_attorney authorizing the agent to represent his principal in making executing or filing the return id this exception does not apply under the facts of this case because there is no evidence in the record that mrs reifler ever executed a power_of_attorney granting mr reifler the authority to sign tax returns on her behalf the original return did not include a power_of_attorney the second exception applies in cases where one spouse is physically unable by reason of disease or injury to sign a joint_return id in such cases the other spouse may with the oral consent of the one who is incapacitated sign the incapacitated spouse’s name in the proper place on the return followed by the words by __________ husband or wife and by the signature of the signing spouse in his or her own right a declaration of the nonsigning spouse must be attached to such a tax_return explaining the circumstances preventing the spouse from signing the return again this exception is not applicable in the case before us because there is no evidence that mrs reifler was absent from the country or incapacitated such that she could not sign the tax_return in date unequivocally warn that a form_1040 is not considered a valid tax_return unless signed by a taxpayer see instructions for form_1040 p signatures on a tax_return not only verify that a return has indeed been filed by the person indicated on the front page of a form_1040 but also certify that all the statements in the tax_return are made under penalty of perjury and are true correct and complete to the best of the taxpayer’s knowledge see sec_6065 form_1040 p petitioners advance two theories in support of their claim that the original return was a valid and timely filed joint federal_income_tax return despite the lack of mrs reifler’s signature the first theory the so-called substantial compliance doctrine stands for the idea that a tax_return need not be perfect to be valid see eg 464_us_386 we take judicial_notice of these instructions pursuant to fed r of evid at the request of respondent instructions are publicly available on the internal_revenue_service irs web site and the text of instructions is not subject_to reasonable dispute at trial the court raised the question whether the date return might be a valid separate_return of mr reifler petitioners’ counsel referred to this colloquy in their opening brief but did not pursue this possibility nor explain the consequence if any on petitioners’ liability for the addition_to_tax under sec_6651 urging instead that a valid joint form_1040 was filed by both mr and mrs reifler on date we therefore do not address the possibility that the original return is a valid separate_return 293_us_172 280_us_453 the second theory the tacit consent doctrine is a narrowly tailored exception to the requirement that both spouses sign a joint tax_return reifler v commissioner tcmemo_2013_258 courts use it mostly in situations where one of the spouses signs a return for the other and the other spouse later disputes the issue of joint_and_several_liability for the deficiencies and penalties arising out of a purportedly joint tax_return id we hold that neither of these theories applies here the original return received and stamped by the andover service_center on date was not a valid and timely filed joint federal_income_tax return because it lacked mrs reifler’s signature b substantial compliance doctrine petitioners contend that caselaw has significantly changed the apparently compulsory language of the code with respect to compliance with tax_return requirements indeed in florsheim bros drygoods co u s pincite the supreme court in dicta mentioned that tax returns may be imperfect and contain mistakes in zellerbach paper co v helvering u s pincite justice cardozo speaking for the court stated that even though at the time of filing the omissions and inaccuracies in a return were such as to require an amendment if a return purports to be a return is sworn to as such and evinces an honest and genuine endeavor to satisfy the law it will be saved from nullity another supreme court case badaracco v commissioner u s pincite confirmed that even a fraudulent return could be sufficient to trigger the running of the period of limitations if on its face such a return meets the zellerbach test yet petitioners’ reliance on florsheim zellerbach and the substantial compliance doctrine is misplaced this court in 82_tc_766 aff’d per curiam 793_f2d_139 6th cir clarified the elements of the supreme court test in florsheim to determine whether the filing of a document is sufficient to trigger the running of the period of limitations and for the purpose of sec_6651 the beard test includes four distinct elements one of which is a requirement that a taxpayer execute the return under penalties of perjury id other elements of the beard test are the return must have sufficient data to calculate tax_liability the document must purport to be a return and there must be an honest and reasonable attempt to satisfy the requirements of the tax law id petitioners argue that under the substantial compliance doctrine their original return was valid because it met all of the requirements of the beard test except being signed by mrs reifler respondent contends that the lack of a signature on the original return is fatal to finding it valid under the beard test we agree with respondent signature under penalty of perjury and an honest and reasonable attempt to satisfy the requirements of the tax law are two distinct and separate requirements under beard the general_rule in the second circuit is that an unsigned return does not start the running of the period of limitations 505_f2d_506 2d cir citing 281_us_245 holding that a return unverified by oath did not meet the plain requirements of the statute other courts of appeals and this court follow the same rule see eg 270_f3d_1297 10th cir the general_rule when a tax_return is unsigned is that it is invalid aff’g tcmemo_1999_426 81_f3d_1274 3d cir i nclusion of the taxpayer’s signature is a prerequisite to the validity of the tax_return for purposes of the statute_of_limitations remanding 109_tc_125 780_f2d_561 6th cir f ailure of either party to sign the return renders it invalid aff’g in part rev’g in part tcmemo_1984_310 384_f2d_863 5th cir stating that the code requires tax returns to be signed in order to be effective 358_f2d_713 3d cir return failed to meet the requirements of the statute where neither taxpayer signed aff’g tcmemo_1965_191 113_tc_125 failure to satisfy the requirements for filing a return is fatal to the validity and the timeliness of the return an invalid return remains invalid even if the irs accepts and processes it see eg olpin v commissioner f 3d pincite a cceptance cannot cure an invalid return downing v commissioner tcmemo_2007_291 slip op pincite holding irs’ acceptance of return and payment would not waive the statutory requirements for a valid_return julicher v commissioner tcmemo_2002_55 slip op pincite t he signature requirement for purposes of a valid joint_return may not be waived by internal_revenue_service personnel as this court noted in beard the requirements for a return to trigger the running of the period of limitations are the same as those for the purpose of a sec_6651 analysis beard v commissioner t c pincite thus signatures of both petitioners on the original return were necessary to meet the validity requirements for sec_6651 purposes petitioners point to two cases 86_tc_383 and white v commissioner t c summary opinion to persuade this court we should apply the substantial compliance doctrine in the current case both cases are distinguishable from the case before us in blount the commissioner returned the income_tax return to the taxpayer with a request to attach a missing form_w-2 wage and tax statement and re-send the return see blount v commissioner t c pincite the return itself had been signed by the taxpayer and thus complied with the beard requirements on its face id the taxpayer in blount promptly sent his return with all the requested documents back to the irs within the stated deadline id the court held that despite the omission of form_w-2 the taxpayer had filed the return timely id pincite in contrast in the case before us petitioners’ original return had not been signed by one of the spouses and was not returned to the andover service_center until its resubmission in date white v commissioner t c summary opinion is distinguishable too in white a married taxpayer submitted a tax_return that was not signed by his spouse and was missing a form_w-2 id the commissioner sent the return back to the taxpayer with instructions to correct the defects and the taxpayer then resubmitted the return within the time provided by sec_7463 precludes summary opinions from being treated as precedent in other cases but this court’s rules do not prohibit citations of summary opinions to the extent they are persuasive the commissioner this court did not impose an addition_to_tax under sec_6651 because the commissioner conceded the issue of the validity of the taxpayer’s joint tax_return that did not have one spouse’s signature the initial return was deemed to be filed timely in this court the issue of whether a joint tax_return is valid with only one spouse’s signature has not been litigated or decided we also note that the commissioner’s concession of an issue in a case especially a tax_court case resulting in a nonprecedential summary opinion does not bind him for future cases as opposed to a position taken by the commissioner in a revenue_ruling or other form of official public guidance see 122_tc_324 119_tc_157 see also ibm corp v united_states 343_f2d_914 ct_cl stating that as a general_rule a taxpayer can never avoid liability for a proper tax by showing that others have been treated generously leniently or erroneously by the internal_revenue_service tax law is complex and confusing to most of us sometimes it is appropriate for the courts to clarify the subtleties of statutory and regulatory provisions the requirement of a signature on a tax_return however is not one of those issues it would be inappropriate for this court to use its power to create a potentially unlimited exception to a well-established and fairly simple rule it would also be contrary to the principles stated in beard lucas kalb and other cases the substantial compliance doctrine indeed allows a taxpayer to file a return that may contain some inaccuracies and mistakes as long as an honest and reasonable attempt to comply with the tax law requirements has been made but as clarified in beard signing a return under penalty of perjury is a separate and distinct requirement that has not been met in this case the substantial compliance doctrine is not intended and should not be used to justify a failure to comply with simple and clear requirements the history of the doctrine and the policy behind it do not support the finding that the substantial compliance doctrine is applicable in this case c tacit consent doctrine in their second argument in support of the validity of the original return petitioners contend that i t is well-established by a long line of cases that a joint form_1040 filed with the signature of only one spouse is valid if both the husband and wife intended to file a joint_return citations omitted petitioners the irs has extensive procedures for handling unsigned tax returns see eg internal_revenue_manual pt date normally even the commissioner’s sending back a joint tax_return to a taxpayer to sign or provide some supplemental information does not materially prejudice taxpayers this is a rather taxpayer-friendly regime allowing some room for occasional oversight argue that they are entitled to a finding that the original return is valid without the signature of mrs reifler under the tacit consent doctrine because they intended to file a joint tax_return mrs reifler stated in an affidavit dated date that she relied on her husband to handle the family tax matters and acquiesced to the filing of the original return respondent argues that the tacit consent doctrine is relevant only to the issue of determining whether the spouses are jointly and severally liable for the income_tax return that they intended to file jointly but has no bearing on the question of whether a form_1040 signed by one spouse but not the other is an income_tax return within the meaning of sec_6011 sec_6061 and sec_6651 we find petitioners’ arguments unpersuasive at the outset of our discussion of the tacit consent doctrine we note that courts generally apply this doctrine when one spouse signs a joint_return for both spouses and it is later shown that the other spouse has tacitly consented to the joint_return filing reifler v commissioner tcmemo_2013_258 at most of the cases that petitioners cite follow this general pattern see eg 251_f2d_44 8th cir return included both signatures but it was later discovered that it was the family accountant who had signed the wife’s name on the return per her phone instructions court held the tax_return was joint aff’g 27_tc_270 56_tc_1 stating that husband signed a joint_return for both his wife and himself wife never objected to this practice court held the tax_return was joint 34_tc_740 husband signed a joint_return both for himself and wife at a time when they had personal difficulties and wife refused to sign court held the commissioner correctly determined the return was a joint_return when the taxpayers failed to provide evidence to the contrary aff’d 325_f2d_1 2d cir presley v commissioner tcmemo_1979_339 husband signed the wife’s name on a joint tax_return after securing her oral permission to do so court held the return was joint simms v commissioner tcmemo_1968_298 husband signed a joint tax_return for himself and wife at trial wife tried to assert that she did not sign the tax_return and should not be liable for any deficiencies but failed to meet the burden_of_proof court held tax_return was joint aff’d per curiam 422_f2d_340 4th cir the facts in the cases that petitioners cite are distinguishable from their own situation in heim campbell federbush presley and simms the commissioner asserted joint_and_several_liability on the basis of returns that were purportedly signed by both spouses in the current case there was only mr reifler’s signature on the original return not mrs reifler’s unlike the circumstances in the cases cited above the andover service_center never accepted petitioners’ original return for processing and filing instead the andover service_center followed instructions existing at the time and sent the return back to petitioners for them to correct the defects another case from the court_of_appeals for the second circuit that petitioners cite 412_f2d_304 2d cir aff’g in part rev’g in part tcmemo_1967_174 is inapposite and illustrates the limitations of the tacit consent doctrine in o’connor v commissioner f 2d pincite the court_of_appeals stated that the absence of a wife’s signature on the return removes the presumption of correctness ordinarily attaching to the commissioner’s determination of jointness when there is no second signature on the tax_return the burden of producing additional evidence on the issue shifts to the commissioner id because the tax court’s findings of facts are reviewed by appellate courts for clear error the court_of_appeals in o’connor deferred to we note that such returns would also be sufficient under the beard test on their face they would also pass the initial inquiry as to their validity under 464_us_386 and 293_us_172 the tax court’s determination that there was sufficient evidence in the record to support a finding of a joint tax_return id in the current case respondent never suggested that the original return was a valid joint tax_return and did not try to use the tacit consent doctrine to his advantage to the contrary the andover service_center rejected the original return because it lacked one spouse’s signature and sent it back to petitioners thus the facts in this case are distinguishable from the situation in o’connor where the commissioner accepted the return for filing in downing v commissioner tcmemo_2007_291 another case that petitioners cite to support their position the taxpayer failed to produce any evidence showing that he and his wife ever filed a return for the versions of what purported to be the tax_return offered by the taxpayer did not have the signature of his wife they had only the signatures of the taxpayer and the family accountant id slip op pincite under the circumstances the court held that the taxpayer failed to show he filed a valid joint tax_return and did not decide whether the tacit consent doctrine applied to the facts of the case id we observe the sincerity candor and demeanor of each witness to evaluate his testimony and to assign weight thereto for the purpose of finding disputed facts hie holdings inc v commissioner tcmemo_2009_130 aff’d f app’x 9th cir we will not accept the testimony of a witness at face value if we find that the totality of the facts conveys to us an impression that is contrary to the witnesses’ testimony 115_tc_43 aff’d 299_f3d_221 3d cir going back to the facts of the current case mrs reifler testified that she trusted her husband to take care of the financial and tax matters and intended to file a joint_return with him for the tax_year yet there is no adequate explanation in the record as to why the regular procedures petitioners had followed for many years--and which had worked well for them before and after 2000--did not work for the tax_year it is also not clear from the record why mr reifler a sophisticated businessman did not check for mrs reifler’s signature before mailing in the original return petitioners do not recall whether they discussed the original return or whether mr reifler ever asked mrs reifler to sign it we also find that the subsequent alterations mr reifler made to the original return including making a copy of the second page and asking mrs reifler to sign it indicate that he was aware of the defect in the original return and its potential significance we note that petitioners made these alterations soon after receiving the original return back from the andover service_center the record however does not provide any explanation as to why mr reifler did not ask mrs reifler to put her signature on page of the original return and instead asked her to sign a copy there is also no explanation why petitioners did not produce the original return in response to the notice of delinquency in instead petitioners executed a clean return dated it and sent it to the andover service_center in sum petitioners’ actions after they received the original return back from the andover service_center seem inconsistent and illogical in the light of their later testimony that in date they desired and intended to file a joint returndollar_figure we find that the facts surrounding both the signing and submitting of the original return contain too many blanks to preclude the existence of alternative explanations as to the absence of mrs reifler’s signature on the original return silence does not necessarily mean yes there may be numerous reasons a spouse fails to sign a joint tax_return ranging from oversight both the original return and the second return showed a net_loss of over dollar_figure million petitioners did not claim a refund but it was still in their best interest to perfect the return and mail it back to the andover service_center as soon as possible yet petitioners’ lack of action in this respect leaves us with too many unanswered questions under the circumstances we cannot take petitioners’ self-serving testimony at face value to express refusal to file a joint_return we are reluctant to extend the reasoning from the cases discussing valid on their face tax returns purportedly signed by both taxpayers to situations when one of the required signatures is missing this would place a high administrative burden both on the commissioner and on the courts making us play the guessing game every time we see a purported joint_return signed by only one spouse although some evidence may weigh in favor of finding that petitioners intended to file a joint_return we find it insufficient in the light of gaps in the record and subsequent treatment of the original return by petitioners extending the application of the tacit consent doctrine to cases such as the current case has the potential of creating an exception that would swallow the rule we believe sufficient administrative mechanisms are already in place to deal with such situations existing procedures described in the regulations and the irm provide how to handle documents when one of two required signatures is missing at the very least a nonsigning spouse who did not intend to file a joint_return may be alerted that something is wrong existing regulations also provide an option for mrs reifler affirmed several times that she intended to file a joint tax_return for as in prior and subsequent years the return included information on businesses mrs reifler was actively involved in sky blue farm inc and studio u llc mrs reifler did not file a separate_return for more traditional families like the reiflers if a spouse wants to delegate his or her authority to sign a joint tax_return to another spouse sec_1 a income_tax regs provides procedures to designate that spouse as an agent petitioners’ argument that it is the intent of the spouses that counts when it comes to filing tax returns is somewhat tempting in that it would allow us to resolve the case before us easily however as discussed above a signature under penalty of perjury has additional significance when it comes to determining the issue of liability for any unpaid taxes or related penalties it would be unfair to expose a nonsigning spouse who never intended to sign a joint tax_return to the burdens of litigation that could span many years when that spouse did not in fact attest to the veracity of the statements on the tax_return we believe the intent to file a joint_return is different from signing a document under penalty of perjury and the two do not supplement or replace each other using the tacit consent doctrine in cases when a tax_return is rejected by the commissioner for lack of compliance with the most basic requirements would only create chaos we use the word traditional in the sense petitioners used it in their pleadings to describe their family relationship d conclusion we hold that petitioners did not timely file a valid joint tax_return on date because the return filed with the andover service_center lacked one of the essential--and easiest to satisfy--requirements for a valid joint tax_return the signatures of both spouses petitioners’ reliance on the substantial compliance and tacit consent doctrines is misplaced as neither doctrine supplants or waives the requirement for a signature under penalty of perjury contained in the code the regulations and almost a century of caselaw it is in the province of congress to promulgate new laws and it is in the province of the secretary to adopt new regulations implementing provisions of the code should congress or the secretary deem one signature to be sufficient for a valid joint tax_return this court will follow the new rule until then signatures of both spouses will be required for a valid joint tax_return iii addition_to_tax under sec_6651 for failure to timely file the tax_return a overview of sec_6651 sec_6651 imposes an addition_to_tax for failure to timely file a return when due unless it is shown that such failure is due to reasonable_cause and not due to willful neglect the addition equal sec_5 for each month that the tax_return is late not to exceed in total reasonable_cause requires the taxpayer to demonstrate that he exercised ordinary business care and prudence and nevertheless was unable to file his or her federal_income_tax return by the due_date see 469_us_241 sec_301_6651-1 proced admin regs willful neglect is defined as a conscious intentional failure or reckless indifference boyle u s pincite petitioners maintain they acted with reasonable_cause and without willful neglect with respect to the preparation and filing of their joint_return for the tax_year petitioners indeed followed all their regular procedures in preparing and mailing the original return our decision in this case however hinges on whether petitioners exercised ordinary business care and prudence in handling the original return when the andover service_center sent it back petitioners maintain they did not receive any correspondence attached to the original return explaining what they needed to fix in their tax_return neither petitioners nor their accountant mr meyrowitz have any memory of receiving or discussing any correspondence related to the original return petitioners and mr meyrowitz testified that the first time they learned about respondent’s having no record of their income_tax return filing was when they received a notice of delinquency in thereafter mr meyrowitz printed out a copy of petitioners’ return from his files signed it and instructed petitioners to sign and mail it to the andover service_center petitioners mailed this second return on or about date neither petitioners nor mr meyrowitz prepared a cover letter to accompany the return and explain petitioners’ position respondent argues he is entitled to a presumption of administrative regularity see eg ftc v owens-corning fiberglas corp 626_f2d_966 d c cir stating that unless contrary evidence is produced government agencies are entitled to a presumption of administrative regularity and good_faith to overcome this presumption the person challenging it must come forward with evidence tending to show that the mandated procedure was not followed 647_f2d_875 9th cir aff’g tcmemo_1979_319 petitioners contend that the burden of production is on respondent on the issue of whether there was any correspondence attached to the original return sent back to them by the andover service_center respondent maintains that under the presumption we should find that the andover service_center properly followed the procedures set out in irm pt date by enclosing correspondence explaining why it was returning the original return we do not need to address the presumption of administrative regularity here regardless of whether the andover service_center actually followed the established procedures in this case it is difficult if not impossible to conclude that mr reifler a sophisticated businessman acted with ordinary business care and prudence when he failed to follow up with the irs or his accountant mr meyrowitz as to why the original return was sent back to him with some red ink marks on it we find mr reifler’s testimony on this issue unpersuasive petitioners have been filing tax returns for many years petitioners never previously received the originals of their tax returns back a person exercising ordinary business care and prudence would have inquired as to the reason he or she received a tax_return back there is no evidence on the record showing that mr reifler testified that he may have requested a copy of the tax_return from the irs because he needed to submit it to be appointed to the board_of directors of euram there is no corroborating evidence on this issue besides mr reifler’s testimony in a supplemental affidavit dated date mr reifler claimed he may have needed a completely signed return to secure a line of credit or for purposes of business financing or for some other business reason petitioners attempted to consult with anybody until they received a notice of delinquency from respondent in as we discussed above subsequent alterations to the original tax_return indicate petitioners knew mrs reifler’s signature was missing these alterations also indicate petitioners understood that a tax_return not signed by one of the spouses would be insufficient for some business purposes yet petitioners chose to do nothing until they received the delinquency_notice petitioners also chose not to provide respondent with a copy of the original return when they sent the second return to the andover service_center in our view such conduct does not meet the standard of ordinary business care and prudence because petitioners did not demonstrate that their failure to timely file a federal_income_tax return for the tax_year was due to reasonable_cause and not willful neglect we hold that petitioners are liable for the addition_to_tax under sec_6651 iv conclusion we have considered all of the arguments that petitioners made and to the extent not discussed above conclude that those arguments not discussed herein are irrelevant moot or without merit we have considered respondent’s arguments only to the extent stated herein to reflect the foregoing and concessions by the parties decision will be entered under rule
